TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2020



                                     NO. 03-19-00909-CR


                                 The State of Texas, Appellant

                                                v.

                                     David Uhrich, Appellee




       APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs of the appeal, both in

this Court and in the court below.